EXHIBIT ARTICLES OF INCORPORATION OF TIBERON RESOURCES LTD. ARTICLE I The name of the corporation is Tiberon Resources Ltd.(the “Corporation”) ARTICLE II The amount of total authorized capital stock which the Corporation shall have authority to issue is 50,000,000 shares of common stock, each with $0.001 par value, and 1,000,000 shares of preferred stock, each with $0.01 par value.To the fullest extent permitted by the laws of the State of Nevada (currently set forth in NRS 78.195), as the same mow exists or may hereafter be amended or supplemented, the Board of Directors may fix and determine the designations, rights, preferences or other variations of each class or series within each class or series within each class of capital stock of the Corporation. ARTICLE III The business and affairs of the Corporation shall be managed by a Board of Directors which shall exercise all the powers of the Corporation except as otherwise provided in the Bylaws, these Articles of incorporation or by the or by the laws of the state of Nevada.The number of members of the Board of Directors shall be set in accordance with the Company’s Bylaws; however, the initial Board of Directors shall consist of one member, the initial Board of Directors shall consist of one member. The name and address of the person who shall serve as the director until the first annual meeting of stockholders and until his successors are duly elected and qualified is as follows: NameAddress Leroy
